DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Replacement Sheets of March 11, 2022 (see drawings DRW of 03/11/2022) have been reviewed and have been accepted. 

Allowable Subject Matter
Claims 1, 3-19, 21-30, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:

Weckbecker (WO 2016/131753 A1, see US Patent 10,696,526 as an English Translation), Schneider et al. (US 8,025,167 B2) and Palberg (DE 102016004350 A1, see US Publication 2019/0119078 A1 as an English Translation) are considered the best prior art for the claimed invention of independent claims 1, 8, 17, 28, 29, and 32.

Claim 1 claims: 
A revolving tower crane, comprising:

a crane tower;

a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope, wherein the crane tower and the crane boom comprise structural components;

drives configured to control movements of a plurality of crane elements, wherein the plurality of crane elements comprise the crane tower, the crane boom, and the movement of the load suspension component;

a control device configured to control the drives devices such that the load suspension component travels along a travel path; and

an oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope,

wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component and comprises a regulator module having a closed feedback loop configured to influence the control of the drives devices based on an oscillation signal of the oscillation sensor system fed back to the feedback loop,

wherein the oscillation damping device comprises a structural dynamics sensor system configured to detect at least one of a deformation and a dynamic movement of the structural components of the crane and generate structural dynamics signals in response to a detection,

wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drives, and devices

wherein the oscillation damping device comprises a feedforward module configured to transmit reference control signals to the regulator module, and wherein the regulator module is configured to transmit output control signals configured to control the drives to the control device.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of “wherein the oscillation damping device comprises a feedforward module configured to transmit reference control signals to the regulator module, and wherein the regulator module is configured to transmit output control signals configured to control the drives to the control device”, in conjunction with the remaining limitations of independent claim 1.

Claim 8 claims: 
	A revolving tower crane, comprising:

a crane tower; 

a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope, wherein the crane tower and the crane boom comprise structural components;

drives configured to control movements of a plurality of crane elements, wherein the plurality of crane elements comprise the crane tower, the crane boom, and the load suspension component;

a control device configured to control the drives such that the load suspension component travels along a travel path; and

an oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope,

wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component and comprises a regulator module having a closed feedback loop configured to influence the control of the drives based on an oscillation signal of the oscillation sensor system fed back to the feedback loop,

wherein the oscillation damping device comprises a structural dynamics sensor system configured to detect at least one of a deformation and a dynamic movement of the structural components and generate structural dynamics signals in response to a detection,

wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drives, and

wherein the regulator module is configured to model the structural dynamics of the revolving tower crane into mutually independent portions comprising a pivot dynamics portion modeling a pivot movement of the structural components a crane structure configured to pivot about an upright crane pivot axis and a radial dynamics portion modeling a dynamic movement of the structural components crane structure in parallel with a vertical plane in parallel with the crane boom.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of “wherein the regulator module is configured to model the structural dynamics of the revolving tower crane into mutually independent portions comprising a pivot dynamics portion modeling a pivot movement of the structural components a crane structure configured to pivot about an upright crane pivot axis and a radial dynamics portion modeling a dynamic movement of the structural components crane structure in parallel with a vertical plane in parallel with the crane boom”, in conjunction with the remaining limitations of independent claim 8.

Claim 17 claims:
	A revolving tower crane, comprising:

a crane tower;


a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope, wherein the crane tower and the crane boom comprise structural components;

drives configured to control movements of a plurality of crane elements, wherein the plurality of crane elements comprise the crane tower, the crane boom, and the load suspension component;

a control device configured to control the drives such that the load suspension component travels along a travel path; and

an oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope,

wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component and comprises a regulator module having a closed feedback loop configured to influence the control of the drives based on an oscillation signal of the oscillation sensor system fed back to the feedback loop,

wherein the oscillation damping device comprises a structural dynamics sensor system configured to detect at least one of a deformation and a dynamic movement of the structural components and generate structural dynamics signals in response to a detection,

wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drives,

wherein the oscillation sensor system is configured to determine a deflection of at least one of the hoist rope and the load suspension component with respect to a vertical, wherein the regulator module of the oscillation damping device is configured to influence the control of the drives based on the deflection of at least one of the hoist rope and the load suspension component with respect to the vertical determined by the oscillation sensor system, and

wherein the oscillation sensor system detection device comprises an imaging sensor system configured to look substantially straight down toward a region of a suspension point of the hoist rope and wherein an image evaluation device is configured to evaluate an image provided by the imaging sensor system with respect to a position of the load suspension component in the image provided by the imaging sensor system and configured to determine the deflection of at least one of the load suspension component, the hoist rope, and a deflection speed with respect to the vertical.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of “wherein the oscillation sensor system detection device comprises an imaging sensor system configured to look substantially straight down toward a region of a suspension point of the hoist rope and wherein an image evaluation device is configured to evaluate an image provided by the imaging sensor system with respect to a position of the load suspension component in the image provided by the imaging sensor system and configured to determine the deflection of at least one of the load suspension component, the hoist rope, and a deflection speed with respect to the vertical”, in conjunction with the remaining limitations of independent claim 17.

Claim 28 claims:
A revolving tower crane, comprising:

a crane tower;

a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope, wherein the crane tower and the crane boom comprise structural components;

drives configured to control movements of a plurality of crane elements, wherein the plurality of crane elements comprise the crane tower, the crane boom, and the load suspension component;

a control device configured to control the drives such that the load suspension component travels along a travel path; and

an oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope,

wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component and comprises a regulator module having a closed feedback loop configured to influence the control of the drives based on an oscillation signal of the oscillation sensor system fed back to the feedback loop,

wherein the oscillation damping device comprises a structural dynamics sensor system configured to detect at least one of a deformation and a dynamic movement of the structural components and generate structural dynamics signals in response to a detection,

wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drives, and

wherein the regulator module is configured to track and adapt at least one characteristic regulation value based on changes in at least one parameter from a parameter group comprising load mass, hoist rope length, trolley position, and radius.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of “wherein the regulator module is configured to track and adapt at least one characteristic regulation value based on changes in at least one parameter from a parameter group comprising load mass, hoist rope length, trolley position, and radius”, in conjunction with the remaining limitations of independent claim 28.

Claim 29 claims:
A method of controlling a revolving tower crane,

comprising:

controlling, by a control apparatus of the revolving tower crane, drives devices configured to drive a load suspension component attached to a hoist rope of the revolving tower crane; 

regulating the drives by an oscillation damping device comprising a regulator module comprising a closed feedback loop; and

transmitting, by a feedforward module reference control signals to the regulator module,

wherein oscillation signals detected by an oscillation sensor system representing oscillating movements of at least one of the hoist rope and the load suspension component are fed back to the closed feedback loop,

wherein structural dynamics signals detected by a structural dynamics sensor system representing at least one of deformations and dynamic movements of structural components of the revolving tower crane are fed back to the closed feedback loop, 

wherein the regulator module is configured to determine control signals based on both the fed back oscillation signals and the fed back structural dynamics signals, wherein the control signals are configured to control the drives,

wherein the feedforward module is connected upstream of the regulator module, and

wherein the feedforward module is configured to transmit the reference control signals without the oscillation signals detected by the oscillation sensor system and without the structural dynamics signals detected by the structural dynamics sensor system.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of “wherein the feedforward module is configured to transmit the reference control signals without the oscillation signals detected by the oscillation sensor system and without the structural dynamics signals detected by the structural dynamics sensor system”, in conjunction with the remaining limitations of independent claim 29.

Claim 32 claims:
A revolving tower crane, comprising:

a crane tower;

a hoist rope coupled to a crane boom and a load suspension component coupled to the hoist rope, wherein the crane tower and the crane boom comprise structural components;

drives configured to control movements of a plurality of crane elements, wherein the plurality of crane elements comprise the crane tower, the crane boom, and the load suspension component;

a control device configured to control the drives such that the load suspension component travels along a travel path; and

an oscillation damping device configured to dampen oscillating movements of at least one of the load suspension component and the hoist rope,

wherein the oscillation damping device comprises an oscillation sensor system configured to detect oscillating movements of at least one of the hoist rope and the load suspension component and comprises a regulator module having a closed feedback loop configured to influence the control of the drives based on an oscillation signal of the oscillation sensor system fed back to the feedback loop,

wherein the oscillation damping device comprises a structural dynamics sensor system configured to detect at least one of a deformation and a dynamic movement of the structural components and generate structural dynamics signals in response to a detection,

wherein the regulator module of the oscillation damping device is configured to receive as inputs both the oscillation signal of the oscillation sensor system and the structural dynamics signals fed back to the feedback loop in order to influence control of the drives, and

further comprising A), B), C), and/or D) below:

A) wherein the structural dynamics sensor system comprises a radial dynamics sensor and a pivot dynamics sensor, wherein the radial dynamics sensor is configured to detect dynamic movements of the structural components in an upright plane in parallel with the crane boom, wherein the pivot dynamics sensor is configured to detect dynamic movements of the structural components about an upright axis of rotation of the revolving tower crane, and wherein the drives comprise a trolley drive and a slewing gear drive, wherein the regulator module of the oscillation damping device is configured to influence the control of the trolley drive and the slewing gear drive based on the dynamic movements of the structural components detected in the upright plane in parallel with the crane boom and on the dynamic movements of the structural components detected about the upright axis of rotation of the revolving tower crane;

B) wherein the structural dynamics sensor system further comprises a hoist dynamics sensor configured to detect vertical dynamic deformations of the crane boom, wherein the drives comprise a hoisting gear drive, and wherein the regulator module of the oscillation damping device is configured to influence the control of the hoisting gear drive based on the vertical deformations of the crane boom detected by the hoist dynamics sensor;

C) wherein the structural dynamics sensor system is configured to determine dynamic torsions of at least one of the crane boom and the crane tower carrying the crane boom; and wherein the regulator module of the oscillation damping device is configured to influence the control of the drives based on the dynamic torsions of at least one of the crane boom and the crane tower determined by the structural dynamics sensor system;

D) wherein the structural dynamics sensor system comprises at least one tower sensor and at least one boom sensor, wherein the at least one tower sensor is spaced apart from a node of an eigen-oscillation of the crane tower, wherein the at least one tower sensor is configured to detect tower torsions, wherein the at least one boom sensor is spaced apart from a node of an eigen-oscillation of the crane boom, and wherein the at least one boom sensor is configured to detect boom torsions.

None of Weckbecker, Schneider et al., nor Palberg disclose nor would be obvious to the limitation(s) of parts A, B, C, and D as claimed above, in conjunction with the remaining limitations of independent claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JJC/
					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654